                                           Case 3:20-cv-01057-WHA Document 67 Filed 10/06/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                           JILLIAN CROCHET,
                                   7                                                        Case No. 20-cv-01057-WHA (AGT)
                                                        Plaintiff,
                                   8
                                                 v.                                         ORDER RE: OCTOBER 2, 2020
                                   9                                                        DISCOVERY DISPUTE
                                           CALIFORNIA COLLEGE OF THE ARTS,                  Re: Dkt. No. 64
                                  10       et al.,
                                  11                    Defendants.

                                  12          So that Jillian Crochet can adequately prepare to depose CCA’s representative on October
Northern District of California
 United States District Court




                                  13   12, the Court orders CCA to take the following actions by October 9.1
                                  14          Interrogatory No. 5. For each access barrier that Crochet has concretely identified in her
                                  15   complaint,2 CCA must amend its response to Interrogatory No. 5 to identify the administrative
                                  16   remedies, if any, that CCA alleges Crochet has not exhausted.
                                  17          Requests for Admission Nos. 1, 6, 11, 12, 18, 50. CCA must amend its responses to
                                  18   better identify not only what it admits but also what it denies. As examples of what is needed,
                                  19   CCA may look to its responses to Requests for Admission Nos. 2 and 24, which were adequate
                                  20   responses. CCA need not respond to the exact wording of the requests, as Crochet argues CCA
                                  21   must do. See Marchand v. Mercy Med. Ctr., 22 F.3d 933, 938 (9th Cir. 1994) (citing Milgram
                                  22   Food Stores, Inc. v. United States, 558 F. Supp. 629, 636 (W.D. Mo. 1983)).
                                  23

                                  24   1
                                         Before issuing this order, the Court considered Crochet’s October 2 letter brief and CCA’s July
                                  25   22 letter brief. See ECF Nos. 46, 64. CCA explained in its July 22 letter brief that it stood behind
                                       the objections it served in response to Crochet’s discovery requests.
                                  26   2
                                         See, e.g., Compl. ¶ 17 (lack of a wheelchair-accessible double-occupancy unit at the Panoramic
                                  27   Residences); id. ¶ 20 (lack of adjustable temperature controls in Crochet’s unit); id. ¶ 27 (lack of
                                       automatic door-opener for the designated accessible restroom in the Hooper building); id. ¶ 30
                                  28   (lack of lever-style door handles or automatic doors in the new graduate studio facilities); id. ¶ 34
                                       (lack of wheelchair lifts on certain campus shuttles).
                                          Case 3:20-cv-01057-WHA Document 67 Filed 10/06/20 Page 2 of 3




                                   1          Requests for Admission Nos. 14, 15, 46–48. CCA’s objections (on grounds that the

                                   2   requests are vague, ambiguous, or lack foundation) are overruled. CCA must amend its responses

                                   3   either to admit, to deny, or to provide qualified responses to these requests. See Marchand, 22

                                   4   F.3d at 938; Holmgren v. State Farm Mut. Auto. Ins. Co., 976 F.2d 573, 580 (9th Cir. 1992). If

                                   5   CCA can’t do so, it must “state in detail” why not. Fed. R. Civ. P. 36(a)(4).

                                   6          Requests for Admission Nos. 31–40, 42–45. CCA must amend its responses to clarify

                                   7   whether “it has made reasonable inquiry” such that “the information it knows or can readily obtain

                                   8   is insufficient to enable it to admit or deny.” Fed. R. Civ. P. 36(a)(4). Once CCA obtains the

                                   9   information needed to admit or deny the statements made in these requests, which may not happen

                                  10   until after the October 12 deposition, it must amend its responses again.

                                  11          Request for Admission No. 41. No supplemental response is needed. CCA denied this

                                  12   request for admission in full.
Northern District of California
 United States District Court




                                  13          Requests for Production Nos. 5–8, 18. CCA must produce a subset of documents

                                  14   responsive to these requests. Specifically, CCA must produce documents that are otherwise

                                  15   responsive to these requests if the documents relate to the facilities that Crochet has specifically

                                  16   identified in her complaint, if they relate to issues of access for persons with physical disabilities,

                                  17   and if they were created between 2015 and the present. After the October 12 deposition, Crochet

                                  18   may move to compel a more fulsome production. But in doing so she would need to explain why

                                  19   documents that fall outside the limitations just imposed are relevant.

                                  20          Requests for Production Nos. 12, 16, 17. CCA must produce the documents in its

                                  21   possession that are responsive to these requests. The documents sought all relate specifically to

                                  22   Crochet and are relevant.

                                  23          Requests for Production Nos. 19, 20. CCA need not produce documents responsive to

                                  24   these requests. Crochet hasn’t explained why the documents sought, which relate to faculty

                                  25   housing and to student housing at residences other than the Panoramic, are relevant.

                                  26          Requests for Production Nos. 21–24, 26–33. For each access barrier that Crochet has

                                  27   concretely identified in her complaint, CCA must produce the documents in its possession that

                                  28   support its affirmative defenses, which are the focus of these requests.
                                                                                          2
                                          Case 3:20-cv-01057-WHA Document 67 Filed 10/06/20 Page 3 of 3




                                   1          Request for Production No. 25. The record doesn’t support whether the documents

                                   2   requested, CCA’s tax returns from 2010 to the present, are relevant and proportional to the needs

                                   3   of the case. The parties must meet and confer and, if necessary, submit a further joint letter

                                   4   addressing this request. They may wait to do so until after the October 12 deposition.

                                   5          Requests for Production Nos. 34, 36. CCA’s objections to these requests are overruled.

                                   6   The documents sought relate to the issue of notice and CCA must produce the documents in its

                                   7   possession that are responsive.

                                   8                                                   ***

                                   9          CCA must comply with the terms of this order by October 9.

                                  10          Although this order addresses discovery that needs to take place before Crochet deposes

                                  11   CCA’s representative, the Court reminds the parties of their duty to supplement their responses

                                  12   and disclosures as the case proceeds. See Fed. R. Civ. P. 26(e).
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: October 6, 2020

                                  15

                                  16
                                                                                                    ALEX G. TSE
                                  17                                                                United States Magistrate Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
